                         Case 2:18-cv-00051-JAD-EJY Document 82 Filed 08/26/19 Page 1 of 2



                    1 ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 003062
                    2 Email: Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT, ESQ
                    3 Nevada Bar No. 10171
                      Email: Priscilla.Obriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                        Attorneys for Defendant
                    7 USAA General Indemnity Company

                    8

                    9                                    UNITED STATES DISTRICT COURT
                   10                                         DISTRICT OF NEVADA
                   11
                        EMILY ZERVAS,                                      CASE NO. 2:18-cv-00051-JAD-GWF
                   12
                                           Plaintiff,                      STIPULATION AND ORDER TO EXTEND
                   13                                                      DEADLINE FOR USAA’S REPLY IN
                                 vs.                                       SUPPORT OF ITS MOTION FOR
                   14                                                      RECONSIDERATION
                      USAA GENERAL INDEMNITY COMPANY,
                   15 a foreign corporation doing business in              THIRD REQUEST
                      Nevada, DOES I through X and ROE
                   16 CORPORATIONS XI through XX,
                                                                                      ECF No. 82
                   17                      Defendants.
                   18

                   19            IT IS HEREBY STIPULATED AND AGREED, by and between Defendant USAA
                   20 General Indemnity Company (“USAA”) and Plaintiff Emily Zervas (“Plaintiff”), by and

                   21 through their respective counsel of record:

                   22            -         The due date for USAA’s Reply in Support of its Motion For Reconsideration
                   23 (ECF No. 67) be extended from August 26, 2019 to September 3, 2019.

                   24            -         This Request for an extension of time is not sought for any improper
                   25 purpose or other purpose of delay.             This request for extension is based upon the
                   26 following:

                   27            Counsel for Defendant initiated this request because they have numerous other
                   28 briefings due, including for scheduled mediations, and out of town depositions.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4849-6249-6418.1
ATTORNEYS AT LAW
                         Case 2:18-cv-00051-JAD-EJY Document 82 Filed 08/26/19 Page 2 of 2



                    1            This is the third request by USAA and Plaintiff to extend this deadline, which is

                    2 made in good faith and not for purposes of delay.

                    3            WHEREFORE, the parties respectfully request that this Court extend the time for

                    4 USAA to file its Reply in Support of its Motion for Reconsideration (ECF No. 67), from

                    5 August 26, 2019 to September 3, 2019.

                    6 DATED this 26th day of August, 2019            DATED this 26th day of August, 2019
                    7 SCHUETZE & McGAHA, P.C.                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                    8

                    9
                         By: /s/William W. McGaha                    By:   /s/Priscilla L. O’Briant
                   10        WILLIAM W. McGAHA, ESQ.                       ROBERT W. FREEMAN, ESQ.
                             Nevada Bar No. 003234                         Nevada Bar No. 003062
                   11        601 S. Rancho Drive, Suite C-20               PRISCILLA L. O’BRIANT, ESQ.
                             Las Vegas, Nevada 89106                       Nevada Bar No. 010171
                   12         Attorneys for Plaintiff                      6385 S. Rainbow Boulevard, Suite 600
                                                                           Las Vegas, Nevada 89118
                   13                                                      Attorneys for Defendant
                                                                           USAA General Indemnity Company
                   14

                   15
                                                                  ORDER
                   16
                            IT IT
                                IS IS
                                    SOSO ORDERED.However, the parties are cautioned that no further extensions of
                                       ORDERED.
                   17    this deadline will be granted, and workload will not qualify as good cause for future
                               DATED this ___ day of __________, 2019.
                   18    extensions of time for defendants in this case.

                   19                                                   ______________________________
                                                                                     _____
                                                                                        _ __________________
                                                                                                          _ _
                                                                        U.S. District Ju
                                                                                      Judge
                                                                                       uddgge JJennifer
                                                                                                ennifer
                                                                  _________________________________   er A
                                                                                                      er     Dorsey
                                                                                                         A.. D
                   20                                                  U.S.
                                                                        Dated:DISTRICT
                                                                               August 2626,COURT
                                                                                             2019 JUDGE
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4849-6249-6418.1                              2
